Case 1:15-cr-00647-PAE Document 62 Filed 07/26/21 Page 1of1

GOTLIB LAW

July 23, 2021

Via ECF and Email

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York

40 Foley Square

New York, New York 10007

Re: United States vy. Khani Phillibert, 15 Cr. 647 (PAE)
Dear Judge Engelmayer,

I write to respectfully request a three-week adjournment of the submission date for Mr.
Phillibert’s motion for compassionate release in the above-captioned matter. On July 14, 2021,
the Court appointed me as CJA counsel to file a motion for compassionate release on Mr.
Phillibert’s behalf by July 28, 2021. Mr. Phillibert is currently incarcerated at FC] Ray Brook
(“Ray Brook”), I contacted the staff at Ray Brook to schedule a legal call with Mr, Phillibert but
was informed only yesterday that the earliest possible date that they can schedule a legal call
between the undersigned and Mr. Phillibert is July 27, 2021. I believe it is prudent that I have the
opportunity to confer with Mr. Phillibert more than once prior to filing a motion on his behalf.

Accordingly, I respectfully request that the Court adjourn the submission date for Mr. Phillibert’s
motion for compassionate release until August 18, 2021. The government has no objection to the
requested adjournment. I thank the Court for its consideration.

Respectfully submitted,
/sf

Valerie A. Gotlib

Granted. Ifthe Government wishes to file a reply, any such
reply is due August 25, 2021. SO ORDERED.

Puuk A Engebrer/

PAUL A. ENGEILMAYER

United States District YER
7/26/2021
